— Judgment unanimously reversed, on the law, and a new trial granted. Memorandum: The conviction rests upon evidence read into the record from the transcript of the testimony at the preliminary hearing. The defendant represented himself at that hearing, but his waiver of the right to counsel was ineffective, since it does not appear that the court made a “‘sufficiently searching inquiry for it to be reasonably assured that the defendant appreciated the “dangers and disadvantages” of giving up the fundamental right to counsel’ ” (People v Kaltenbach, 60 NY2d 797, 798-799, *989quoting from People v White, 56 NY2d 110,117). It follows that the admission of the testimony given at the preliminary hearing violated the defendant’s Sixth Amendment right of confrontation, since he was deprived of the opportunity for effective cross-examination (see Pointer v Texas, 380 US 400, 406-407; see, also, People v Hodge, 53 NY2d 313). (Appeal from judgment of Supreme Court, Erie County, Armer, J. — burglary, third degree.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.